May, J.
This is an action of trespass quare clausum, for breaking and entering the plaintiffs’ close, consisting “of mills and four dams, with the mill-ponds, and mill-yards, and-sites *559appurtenant to said dams and mills,” situate upon Cold stream, at Enfield, in the county of Penobscot; and for hoisting his gates and tearing away his said dams. The defendants justify the acts complained of, so far as proved, because, as they say, the said Cold stream is a public, navigable stream, upon and over which the public have a right of passage for driving logs, and the said acts were necessarily committed for the enjoyment of such right.
The case comes before us upon exceptions, taken to the rulings of the Judge who presided at the trial; and the first instruction relates to the legal effect of the deed from the Commonwealth of Massachusetts to Joseph Treat, under which the plaintiffs claim, and which was executed in pursuance of a resolve of the Legislature of that State, passed Feb. 1, 1820. In relation to this, the jury were instructed, “that if Cold stream was such a stream as the public would have an easement in for the driving of logs, on account of its inherent capacity for being so used, then said resolve, the proceedings under it, the bond of Treat, and the conveyance to him, would have only the effect of a deed from the proprietor of the soil, which would convey the land only, subject to the public easement ; that the right of way was in the waters, and the plaintiffs would have no authority to prevent its exercise; that he could, by law, erect and continue his dams and mills, but was bound to provide a way of passage for the plaintiffs’ logs.” It is contended, that by virtue of the proceedings under said resolve, inasmuch as the said Joseph Treat was bound by his bond to erect and put in operation a good and sufficient sawmill and grist-mill on said Cold stream, witbin two years from the passing of said resolve, which must necessarily include the right to erect and maintain a dam or dams, across the same, it must have been the intention of the Legislature to have granted him Ml power and authority so to do. Said resolve authorizes the commissioners of the Land Office of that State to convey, and their deed does convey, to said Treat, his heirs and assigns, all the right, title and interest of said Commonwealth in a,nd to a certain tract of land of the *560contents of five thousand acres, describing it by metes and bounds, which include the locus in quo. This instruction, is based upon the fact, that the public had an easement in said stream, for the passage of logs, at the time of said conveyance ; an easement which conferred upon all persons having occasion so to use it, the right to do so, without any license or grant from said Commonwealth. It is true, the right to control, abridge, or even destroy such easement, then existed in said Commonwealth, by virtue of its sovereignty, or right of eminent domain, disconnected from, and not dependent upon its ownership of the soil; but until so exercised by positive legislation, all persons might lawfully enjoy such easement in common with said Commonwealth. It is otherwise in regard to the public lands. If any person enter upon them without license, he is a trespasser, and the Commonwealth may be disseized of such lands; but after the disseizor has acquired a title by lapse of time, his title will not be disturbed by any release or grant to other persons from the Commonwealth, whilst such rights as aro a part of the State sovereignty, conferred for the public good, cannot be lost by disseizin. The right of property is one thing, and the right to regulate or control the use of property, pro bono publico, by appropriate legislation, is quite another thing. The first is property, subject to be conveyed by deed or other legal mode of disposition; but the last is a part of the sovereign power itself. We are of opinion, therefore, that the resolve of the Legislature of Massachusetts, and the proceedings under it, including the bond and deed aforesaid, cannot fairly be construed as conveying any thing but the right of property to which they refer; that the said Commonwealth, at the time of said conveyance to Joseph Treat, had no such exclusive right of property in the easement, for the passage of logs, upon Cold stream, (if such easement existed,) as would pass by a grant of all its right, title and interest in and to the land over which said stream passes; and that by the deed to said Treat, conveying no rights to him other than the rights of property, which the grantors then had, he was not authorized by virtue *561thereof, nor are those claiming under him, to use exclusively or to destroy the public easement then- existing upon said stream.
It is now further contended, that the plaintiffs had a right to erect and maintain their dams by virtue of the statute for the encouragement of milis. R. S., c. 126, § 1. This point does not appear to have been raised at the trial. The Judge neither made, nor was requested to make any ruling relating to it. It is not perceived, however, how the proposition contended for can be sustained. The statutes in relation to the right of erecting mills and mill-dams and flowing lands has never been “so construed as to justify or excuse the erection of a dam in such a manner as to overflow a public highway already appropriated and in actual use, and thereby render it impassable.” The contrary has been directly held. Commonwealth v. Stevens, 10 Pick. 247.
The reasons for such decision seem to apply with equal force to a public right of way or easement in a river, and where there is the same reason there should be the same law. In the case before the Court, it does not appear that the erection of mills and dams upon said stream would necessarily interfere with the rights of the public in driving-logs thereon, especially, if suitable provisions were made therefor; if so, the rights of the mill owner and the public could both be enjoyed without any conflict between them. No error is perceived in the instructions of the Court relating to the plaintiffs’ right to maintain their dam.
2. The great question of fact in the case was, whether said stream was subject to such public servitude or not; and the jury wore instructed, that in determining this question, “ the true test to be applied in such cases is, whether or not a stream is inherently and in its nature capable of being used for the purposes of commerce, for the floating of vessels, boats, rafts, or logs; and when a stream possesses such a character, then the easement exists, leaving to the owners all. other modes of use, not inconsistent with it.” This is found to bo in exact accordance with the law as laid down by the *562Court in the case of Brown v. Chadbourne, 31 Maine, 9. Considering the importance of this rule of law to the lumbering commerce of our State, and the fact that it has been so recently fully considered and determined by this Court, after elaborate argument from able counsel on both sides, we do not feel that the ingenious reasons now offered in the argument for the plaintiffs are sufficient to require us to overrule it. We think it is clear, also, and in conformity with the case just cited, that no accidental or intentional obstructions in the stream which were not there in its natural state, would legally take from it its inherent and natural capability of being used as a passage way for the purposes of commerce. The whole question of inherent capacity was properly left to the jury. They were permitted to look at the whole evidence in the case; at the width and depth of the stream; at the quantity of water flowing in it at the different seasons of the year; and at all the obstructions or obstacles in the way of its use as a passage-way for logs or other property, whether there originally, or by accident, or otherwise; and from all these, with the other evidence in the case, they were left free to determine the inherent and natural capacity and character of the stream, so far as regarded its facilities for floating logs, to places for manufacture or sale, and thus aiding in the demands of commerce. They were to determine what obstacles existed, and their effect; as, for example, whether a rock, if any such existed, being the only obstruction in the stream, and so situated that it might be easily removed, would take away from the stream its inherent capability. They were not instructed, that a rock, originally in the stream, such as would render the stream in its natural state incapable of floating logs, even though it might be easily removed, would not deprive the public of all right to use the stream as a passageway ; but the existence and effect of such a rock, as well as of all others, was left wholly to the jury, and no request for any instruction as to the legal effect of such a rock upon the natural capacity of the stream was made. If any instruction was desired upon this point it should have been asked. The *563example given by the presiding Judge to the jury, left them with precisely the same right to determine the true capacity of the stream as if no such example had been given. There is nothing in the instructions upon this point as to the capacity of the stream which is not in accordance with the law.
3. The instruction, “that in such a stream the right of the public exists, notwithstanding it may be necessary for persons floating logs thereon to use its banks,” is directly settled in the case of Brown v. Chadbourne, before cited; and the reasons there stated for the existence of such right, notwithstanding such necessity, are satisfactory to us. But the Judge was requested to instruct the jury, “that if the stream was incapable of being used without traveling on its banks to propel the logs, there could be no public servitude in it,” which instruction was refused. The legal proposition contained in the request, is undoubtedly a sound one. The stream, in order to have the character of a public highway, must, in and of itself, have a capacity for floating logs. Such a stream, as well as our larger rivers, will, as experience has universally shown, from its windings, and the rush of its waters especially in times of freshets, cast many of the logs which float upon its bosom, upon its shores, intervales and banks, thereby rendering it necessary to go upon such uplands for the purpose of making a clean drive. Such incidental necessity neither enlarges nor diminishes the natural capacity of the stream, nor in any way affects its public character. To meet such necessity, it is provided by the Revised Statutes, c. 67, § § 10 and 11, that all logs or other timber, lodged upon any lands adjoining any of the waters within this State, shall, in certain contingencies, and upon certain conditions, be forfeited to the owner or occupier of such lands; and that the owner of such timber may at any time before such forfeiture, enter on said lands and remove the same, by tendering a reasonable compensation for all damages as the statute requires. While, therefore, it is true, that persons driving logs may go upon the banks of our public streams and rivers, as necessity may require, it is also true, that a stream, which is so small and *564shoal in its bed, that no logs can be driven in it, without being propelled by persons traveling on its banks, is private property, and not subject to such public servitude as is claimed in this case.
By the common law it is clear, that the public have no right to go upon the banks of ancient navigable rivers for the purpose of towing; and it is said by the Court in the case of Brown v. Chadbourne, before cited, that “ where a river cannot be used without towing, or going upon its banks to propel what is floating, such fact would evince its want of capacity for public use; and we think such fact is conclusive, that no such public servitude exists. The right of the public so to use a stream or river for the purposes of commerce, rests in the intrinsic capability of its waters for such use, and is in no way dependent upon the necessity of using its banks. The Judge, who tried this cause, seems so to have understood the law; for, he told the jury, “ if it was necessary to go upon the banks more Or less, for the purpose of driving logs, that fact would, not take from the stream its public character,” if it was in other respects capable of being so used; and besides, the test which he gave for determining its public character, being that of inherent and natural capacity, would seem to exclude the idea of having any inherent natural want of such capacity to be supplied by any extraneous aid from persons traveling on its banks. It is not the right of counsel to have requested instruction, in itself proper, given to the jury in the precise words of the request. It is sufficient, if it be substantially given in any form, so that the jury may not misunderstand the law of the case.
It will be found, also, from an examination of the testimony, as reported in the bill of exceptions, that there was no particular evidence touching the question whether the public use of the stream, as a passage-way for logs, was dependent in the least degree upon any propelling power from the banks; and the Judge was under no obligation, when requested, to state any legal proposition, however correct it might be, which had no connection with the proof in the case. The jury, *565under tbe instructions given, must have found that the stream had a sufficient inherent natural capacity for the floating of logs; and if they found this, it was not necessary to determine, or that they should know, what would be the effect of an insufficiency of such capacity without a propelling force from the banks, especially in a case where there was no evidence that such force was necessary or had ever been applied. We think, therefore, that no cause exists for setting aside the verdict, because such requested instruction, in the form stated, was not given; and no error being found in any other ruling, the exceptions must be overruled, and there must be judgment on tbe verdict. Exceptions overruled.
Tenney, C. J., non-concurred.
Appleton and Goodenow, J. J., concurred.
Hathaway, J., concurred in the result.